DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US publication 2014/0209894 A1), hereinafter referred to as Lee894.

Regarding claim 1, Lee894 teaches a method of manufacturing a thin film transistor (making of device of fig. 2b (shown in fig. 4a-4e) and related text), comprising: (A) providing a substrate (100, [0033], fig. 2b); (B) forming a light shielding layer (110, [0033]) on the substrate, and patterning the light shielding layer to form a patterned light shielding layer (fig. 2b); (C) forming a buffer layer (120, [0033]) on the substrate; (D) forming a semiconductor layer (130, [0033]) on the substrate, and patterning the semiconductor layer to form a patterned semiconductor layer (fig. 2b); (E) forming an insulating layer (140a, [0033]) on the substrate; and (F) forming a conductive layer (140, [0033]) on the substrate (fig. 2b), and patterning the conductive layer to form a patterned conductive layer (fig. 2b), and the patterned light shielding layer and the patterned semiconductor layer are completely overlapped (fig. 2b); wherein the same mask is used for patterning the light shielding layer and the semiconductor layer ([0035-0038]).

Regarding claim 2, Lee894 teaches wherein the step of patterning the semiconductor layer uses an over etching manner ([0035-0036]).
Regarding claim 4, Lee894 teaches wherein a size of the patterned light shielding layer is greater than a size of the patterned semiconductor layer (fig. 2b).
Regarding claim 5, Lee894 teaches wherein the light shielding layer is a light shielding metal layer, and can be titanium, molybdenum, chromium ([0035]), iridium, aluminum, copper, silver, gold or any combination thereof.
Regarding claim 6, Lee894 teaches wherein the semiconductor layer can be amorphous silicon and polycrystalline silicon ([0006]).
Regarding claim 7, Lee894 teaches wherein the thin film transistor is a thin film transistor in a display panel ([0035 and 0038]).
Regarding claim 8, Lee894 teaches wherein the thin film transistor is a thin film transistor in a multiplexer circuit, or a thin film transistor in a gate driving shift register ([0035 and 0038]), display device comprises a multiplexer circuit or a gate driving shift register).

Regarding claim 1, Lee894 teaches a method of manufacturing a thin film transistor (fig. 4a-4e and related text), comprising: (A) providing a substrate (100, [0051], fig. 4a); (B) forming a light shielding layer (110, [0051]) on the substrate, and patterning the light shielding layer to form a patterned light shielding layer (fig. 4a); (C) forming a buffer layer (120, [0052]) on the substrate; (D) forming a semiconductor layer (130, [0053]) on the substrate, and patterning the semiconductor layer to form a patterned semiconductor layer (fig. 4b); (E) forming an insulating layer (140a, [0058]) on the substrate; and (F) forming a conductive layer (140, [0059]) on the substrate (fig. 4c), and patterning the conductive layer to form a patterned conductive layer (fig. 4c), and the patterned light shielding layer and the patterned semiconductor layer are completely overlapped (fig. 4c); wherein the same mask is used for patterning the light shielding layer and the semiconductor layer ([0057]).
Regarding claim 2, Lee894 teaches wherein the step of patterning the semiconductor layer uses an over etching manner ([0053], fig. 4b).
Regarding claim 4, Lee894 teaches wherein a size of the patterned light shielding layer is greater than a size of the patterned semiconductor layer (fig. 4c).
Regarding claim 7, Lee894 teaches wherein the thin film transistor is a thin film transistor in a display panel ([0052]).
Regarding claim 8, Lee894 teaches wherein the thin film transistor is a thin film transistor in a multiplexer circuit, or a thin film transistor in a gate driving shift register ([0052], display device comprises a multiplexer circuit or a gate driving shift register).

Claim 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US publication 2017/0338252 A1), hereinafter referred to as Lee252.

Regarding claim 9, Lee252 teaches a display device (fig. 7 and related text), comprising: a first substrate (11, [0047]) having a first thin film transistor (TFT3, [0062], fig. 7) and a second thin film transistor (TFT1, [0062], fig. 7), wherein the first thin film transistor and the second thin film transistor each comprises: a light shielding layer (111/112, [0062]) disposed on the first substrate; a buffer layer (12, [0049]) covered above and on a lateral side of the light shielding layer (fig. 7); a semiconductor layer (13a/13b, [0049 and 0062]) disposed above the buffer layer (fig. 7), such that the buffer layer is located between the semiconductor layer and the light shielding layer (fig. 7), and the semiconductor layer having a first doped region (131/134, [0049 and 0062]), a second doped region (133/136, [0049 and 0062]) and a channel region (132/135, [0049 and 0062]) between the first doped region and the second doped region (fig. 7); a first insulating layer (14, [0049]) disposed above the semiconductor layer; a first metal layer (151/152, [0049 and 0062]) disposed above the first insulating layer, and having an overlapped region with the channel region in a vertical projection direction (fig. 7); a second insulating layer (16, [0049]) covered on the first metal layer; and a second metal layer (171/172/174/175, [0050 and 0062]) disposed above the second insulating layer, and connected to the first doped region or the second doped region (fig. 7); wherein a projection area of the semiconductor layer projected vertically on the first substrate is less than a projection area of the light shielding layer projected vertically on the first substrate (fig. 7).

    PNG
    media_image1.png
    488
    690
    media_image1.png
    Greyscale


Regarding claim 10, Lee252 teaches wherein a projection shape of the semiconductor layer projected vertically on the first substrate is the same as a projection shape of the light shielding layer projected vertically on the first substrate (fig. 7).
Regarding claim 11, Lee252 teaches wherein the first substrate has a display region (A, examiner markup above) and a peripheral circuit region (B, examiner markup above) on a periphery of the display region, wherein the first thin film transistor is located in the display region, and the second thin film transistor is located in the peripheral circuit region (fig. 7).
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828